PER CURIAM.
The plaintiff appeals from a final judgment entered for the defendants at the conclusion of a non-jury trial. The single point presented urges that the trial court committed prejudicial error when it denied plaintiff’s proffer of extrinsic evidence as to the intent of the parties to the contract. The proffer consisted of testimony that the parties intended Philip R. Consolo would be personally liable on a contract.
The decision of the trial court that the contract is not ambiguous and that Consolo was not personally liable is amply supported by the holding in Delta Airlines, Inc. v. Wilson, Fla.App.1968, 210 So.2d 761.
Affirmed.